Exhibit 10.1

STOCK PURCHASE AGREEMENT

BY AND AMONG

THE SELLING STOCKHOLDERS,

PINNACLE PHARMACEUTICALS, INC.

AND

NEW RIVER MANAGEMENT IV, LP

May 10, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

Section 1.1.

   Accounts.    1

Section 1.2.

   Affiliate.    1

Section 1.3.

   Agreement.    2

Section 1.4.

   Assets.    2

Section 1.5.

   Balance Sheet.    2

Section 1.6.

   Books and Records.    2

Section 1.7.

   Buyer.    2

Section 1.8.

   Closing.    2

Section 1.9.

   Closing Date.    2

Section 1.10.

   Code.    2

Section 1.11.

   Common Stock Per Share Purchase Price.    3

Section 1.12.

   Company Common Stock.    3

Section 1.13.

   Company Preferred Stock.    3

Section 1.14.

   Company Stock Options.    3

Section 1.15.

   Consulting Agreement.    3

Section 1.16.

   Contracts.    3

Section 1.17.

   Effective Time.    3

Section 1.18.

   Employee Benefit Plan.    3

Section 1.19.

   Employment Agreement.    3

Section 1.20.

   Environmental Laws.    4

Section 1.21.

   ERISA.    4

Section 1.22.

   ERISA Affiliate.    4

Section 1.23.

   Financial Statements.    4

Section 1.24.

   GAAP.    4

Section 1.25.

   Governmental Authority.    4

Section 1.26.

   Hazardous Materials.    4

Section 1.27.

   Intellectual Property.    4

Section 1.28.

   Inventory.    5

Section 1.29.

   IRS.    5

Section 1.30.

   Key Employees.    5

Section 1.31.

   Knowledge of the Company.    5

Section 1.32.

   Law.    5

Section 1.33.

   Lease.    5

Section 1.34.

   Liens.    5

Section 1.35.

   Material Adverse Effect.    6

Section 1.36.

   Material Contracts.    6

Section 1.37.

   Opinion of Company Counsel.    6

Section 1.38.

   Pension Plans.    6

Section 1.39.

   Permits.    6

Section 1.40.

   Permitted Liens.    6

 

(i)



--------------------------------------------------------------------------------

Section 1.41.

   Petroleum Products.    6

Section 1.42.

   Preferred Stock Per Share Purchase Price.    6

Section 1.43.

   Purchased Stock.    6

Section 1.44.

   Real Property.    6

Section 1.45.

   Required Consents.    7

Section 1.46.

   Tax and Taxes.    7

Section 1.47.

   Tax Return.    7

ARTICLE II PURCHASE AND SALE

   7

Section 2.1.

   Sale of Purchased Stock.    7

Section 2.2.

   Purchase of Purchased Stock.    7

Section 2.3.

   Payment for Company Stock Options.    8

Section 2.4.

   Closing Deliveries.    8

Section 2.5.

   Other Closing Payments.    8

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   8

Section 3.1.

   Organization of the Company.    8

Section 3.2.

   Authorization; Enforceability.    9

Section 3.3.

   No Violation or Conflict by the Company.    9

Section 3.4.

   No Consents.    9

Section 3.5.

   Capitalization.    9

Section 3.6.

   Subsidiaries.    10

Section 3.7.

   Litigation.    10

Section 3.8.

   Title to, Sufficiency and Condition of Assets.    10

Section 3.9.

   Contracts.    11

Section 3.10.

   Accounts.    11

Section 3.11.

   Inventory.    11

Section 3.12.

   Financial Statements.    11

Section 3.13.

   Absence of Undisclosed Liabilities.    12

Section 3.14.

   Permits.    12

Section 3.15.

   Real Properties.    12

Section 3.16.

   Intellectual Property.    13

Section 3.17.

   Orders, Commitments and Returns.    14

Section 3.18.

   Books and Records.    15

Section 3.19.

   Affiliated Transactions.    15

Section 3.20.

   Insurance.    15

Section 3.21.

   Tax Matters.    16

Section 3.22.

   Compliance with Law.    17

Section 3.23.

   Environmental Conditions.    17

Section 3.24.

   Labor Matters.    19

Section 3.25.

   No Adverse Change.    20

Section 3.26.

   Employee Benefit Plans.    22

Section 3.27.

   Warranties and Service Payment Obligations.    23

Section 3.28.

   Bank Accounts.    23

 

(ii)



--------------------------------------------------------------------------------

Section 3.29.

   Customers and Suppliers.    23

Section 3.30.

   Fees and Expenses of Brokers and Others.    24

Section 3.31.

   Disclosure.    24

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS

   24

Section 4.1.

   Authorization; Enforceability.    24

Section 4.2.

   Title to Purchased Stock.    24

Section 4.3.

   Disclosure.    25

Section 4.4.

   No Consents.    25

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER

   25

Section 5.1.

   Organization of Buyer.    25

Section 5.2.

   Authorization; Enforceability.    25

Section 5.3.

   No Violation or Conflict.    26

Section 5.4.

   No Consents.    26

Section 5.5.

   Litigation.    26

Section 5.6.

   Fees and Expenses of Brokers and Others.    26

ARTICLE VI [RESERVED]

   26

ARTICLE VII CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER

   27

Section 7.1.

   Compliance with Agreement.    27

Section 7.2.

   Proceedings, Instruments and Due Diligence Satisfactory.    27

Section 7.3.

   No Litigation.    27

Section 7.4.

   Representations and Warranties.    27

Section 7.5.

   Material Damage to Assets; Material Adverse Effect.    27

Section 7.6.

   Employment Agreements with Key Employees.    27

Section 7.7.

   Consulting Agreement.    28

Section 7.8.

   Deliveries at Closing.    28

Section 7.9.

   Consents from Holders of Company Stock Options.    28

ARTICLE VIII CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS AND THE COMPANY

   29

Section 8.1.

   Compliance with Agreement.    29

Section 8.2.

   Proceedings and Instruments Satisfactory.    29

Section 8.3.

   No Litigation.    29

Section 8.4.

   Representations and Warranties.    29

Section 8.5.

   Deliveries at Closing.    29

 

(iii)



--------------------------------------------------------------------------------

ARTICLE IX POST-CLOSING COVENANTS

   30

Section 9.1.

   Additional Instruments.    30

Section 9.2.

   Access to Books and Records.    30

Section 9.3.

   Certain Tax Matters.    30

ARTICLE X [RESERVED]

   31

ARTICLE XI MISCELLANEOUS

   31

Section 11.1.

   Entire Agreement; Amendment; Waiver.    31

Section 11.2.

   Expenses.    31

Section 11.3.

   Governing Law; Consent to Jurisdiction.    31

Section 11.4.

   Further Assurances.    32

Section 11.5.

   Termination and Survival of Representations and Warranties.    32

Section 11.6.

   Assignment.    32

Section 11.7.

   Notices.    32

Section 11.8.

   Counterparts.    33

Section 11.9.

   Interpretation.    33

Section 11.10.

   Severability.    33

Section 11.11.

   No Third Party Rights.    34

Section 11.12.

   Specific Performance.    34

Section 11.13.

   Counsel to Company.    34

 

(iv)



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1.40

     Permitted Liens

Schedule 1.45

     Required Consents

Schedule 2.2

     Sellers’ Accounts

Schedule 2.3

     Option Holders’ Accounts

Schedule 2.5

     Closing Amounts Payable

Schedule 3.12

     Financial Statements

Schedule 3.16

     Intellectual Property EXHIBITS

Exhibit A

     Selling Stockholders

Exhibit 1.15

     Consulting Agreement

Exhibit 1.19

     Employment Agreement

Exhibit 1.37

     Opinion of Company Counsel

 

(v)



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (the “Agreement”), made as of May     , 2007, by
and among Pinnacle Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), the selling stockholders listed on Exhibit A hereto (each a “Seller”
and together, “Sellers”), and New River Management IV, LP, a Virginia
partnership (“Buyer”), recites and provides as follows:

RECITALS

WHEREAS, Sellers collectively own all of the issued and outstanding shares of
capital stock of the Company; and

WHEREAS, Sellers desire to sell, and Buyer desires to purchase, all of the
issued and outstanding shares of capital stock of the Company.

NOW, THEREFORE, in consideration of the promises and agreements set forth in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

When used in this Agreement, the following terms shall have the meanings
specified:

Section 1.1. Accounts.

“Accounts” shall mean all accounts receivable, notes receivable and associated
rights as of the Effective Time (including, without limitation, amounts due from
vendors, all security deposits, letters of credit and security interests in
collateral) arising from the sale of goods and services in the ordinary course
of the business of the Company, together with any notes or other amounts due to
the Company from its officers, employees or Affiliates.

Section 1.2. Affiliate.

“Affiliate” shall mean, as applied to any person, (a) any other person directly
or indirectly controlling, controlled by or under common control with, that
person, (b) any other person that owns or controls ten percent (10%) or more of
any class of equity securities of that person or any of its Affiliates or (c) as
to a corporation, each director and officer thereof, and as to a partnership,
each general partner thereof, and as to a limited liability company, each
managing member or similarly authorized person thereof (including officers), and
as to any other entity, each person exercising similar authority to those of a
director or officer of a corporation. For the purposes of this definition,
“control” (including with correlative meanings, the terms “controlling,”
“controlled by,” and “under common control with”) as applied to any person,



--------------------------------------------------------------------------------

means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that person, whether through
ownership of voting securities or by contract or otherwise.

Section 1.3. Agreement.

“Agreement” shall mean this Stock Purchase Agreement, together with the
schedules and exhibits attached hereto, as the same may be amended from time to
time in accordance with the terms hereof.

Section 1.4. Assets.

“Assets” shall mean, collectively, all of the tangible and intangible assets
owned by the Company as of the Effective Time.

Section 1.5. Balance Sheet.

“Balance Sheet” shall mean the balance sheet of the Company as of December 31,
2006 set forth in the Financial Statements.

Section 1.6. Books and Records.

“Books and Records” shall mean original or true and complete copies of all of
the books, records, files, data and information of the Company as of the
Effective Time (including, without limitation, customer lists, financial and
accounting records, purchase orders and invoices, sales orders and sales order
log books, credit and collection records, correspondence and miscellaneous
records with respect to customers and supply sources and all other general
correspondence).

Section 1.7. Buyer.

“Buyer” shall mean New River Management IV, LP, a Virginia partnership.

Section 1.8. Closing.

“Closing” shall mean the meeting of the closing of the transactions contemplated
hereby to be held at 10:00 a.m., Richmond, Virginia time, on the Closing Date,
at the offices of Troutman Sanders LLP, 1001 Haxall Point, Richmond, Virginia
23219, or at such other time and place as the parties may mutually agree in
writing.

Section 1.9. Closing Date.

“Closing Date” shall mean May     , 2007, or such other date as the parties may
mutually agree in writing.

Section 1.10. Code.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

Section 1.11. Common Stock Per Share Purchase Price.

“Common Stock Per Share Purchase Price” shall mean $3.75.

Section 1.12. Company Common Stock.

“Company Common Stock” shall mean the Company’s common stock, par value $0.001
per share.

Section 1.13. Company Preferred Stock.

“Company Preferred Stock” shall mean the Company’s Series A Preferred Stock, par
value $0.001 per share.

Section 1.14. Company Stock Options.

“Company Stock Options” shall mean options to purchase Company Common Stock
outstanding as of the date hereof.

Section 1.15. Consulting Agreement.

“Consulting Agreement” shall mean a consulting agreement between the Company and
Dr. Sidney Hecht in substantially the form of Exhibit 1.15 attached hereto

Section 1.16. Contracts.

“Contracts” shall mean those contracts, agreements, blanket and other purchase
orders, leases of personal property (such as computers and copiers), sales
orders, license agreements, relationships and commitments and invoices related
thereto, to which the Company is a party or by which the Company is bound
(whether written or oral).

Section 1.17. Effective Time.

“Effective Time” shall mean 11:59 p.m., Richmond, Virginia time on the date
immediately preceding the Closing Date.

Section 1.18. Employee Benefit Plan.

“Employee Benefit Plan” shall mean an “employee benefit plan” as defined in
Section 3(3) of ERISA, each Pension Plan and any other plans, programs,
agreements, arrangements or policies that provide compensation or other
benefits, whether or not subject to ERISA, to any present or former employee,
non-employee director or service provider of the Company or an ERISA Affiliate,
or any dependent or beneficiary thereof.

Section 1.19. Employment Agreement.

“Employment Agreement” shall mean an employment agreement between the Company
and each of the Key Employees in substantially the form of Exhibit 1.19 attached
hereto

 

3



--------------------------------------------------------------------------------

Section 1.20. Environmental Laws.

“Environmental Laws” shall have the meaning set forth in Section 3.23(a) hereto.

Section 1.21. ERISA.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

Section 1.22. ERISA Affiliate.

“ERISA Affiliate” shall mean each entity that is a member of a controlled group
or affiliated service group of which the Company is a member or that is treated
as a single employer with the Company under Section 414(b), 414(c), 414(m) or
414(o) of the Code or ERISA.

Section 1.23. Financial Statements.

“Financial Statements” shall mean the balance sheets of the Company as of
December 31, 2004, 2005, and 2006 and the statements of income and retained
earnings and statements of cash flows of the Company for the years ended
December 31, 2004, 2005, and 2006 set forth in Schedule 3.12 hereto.

Section 1.24. GAAP.

“GAAP” shall mean generally accepted accounting principles of the United States
as in effect at the time of the preparation of the subject financial statement
consistently applied.

Section 1.25. Governmental Authority.

“Governmental Authority” shall have the meaning set forth in Section 3.23(a)
hereto.

Section 1.26. Hazardous Materials.

“Hazardous Materials” shall have the meaning set forth in Section 3.23(a)
hereto.

Section 1.27. Intellectual Property.

“Intellectual Property” shall mean all intellectual property owned or licenses
by the Company as of the Effective Time, including, without limitation, the
following: (a) all registered and unregistered domestic and foreign inventions,
patents and patent applications, (b) all registered and unregistered trademarks,
service marks, trademark registration and applications, trade dress, logos,
trade names and brand names, and any combination of such names, including all
goodwill associated therewith and all applications, registrations and renewals
in connection therewith, (c) all copyrightable works, all copyrights and all
applications, registrations and renewals in connection therewith, (d) all trade
secrets and confidential business information (including ideas, research and
development, know-how, compositions, designs, formulae, technology, processes,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and market plans and proposals), (e) all computer
programs and software and source code (including hard copy and soft copy as well
as all data and related

 

4



--------------------------------------------------------------------------------

documentation), (f) all websites and related content (including, without
limitation, underlying software, URL’s and domain names), (g) all financial
models, (h) all customer lists, current and past and (i) all other intellectual
property rights owned, used, filed by, licensed or possessed by the Company.

Section 1.28. Inventory.

“Inventory” shall mean all of the Company’s inventories of raw materials, work
in process, finished goods and supplies held for use or sale by the Company as
of the Effective Time.

Section 1.29. IRS.

“IRS” shall mean the Internal Revenue Service of the United States.

Section 1.30. Key Employees.

“Key Employees” shall mean Nour Eddine Fahmi, Ph.D, Jing-Zhen Deng, Ph.D and
Larisa Dedkova, Ph.D.

Section 1.31. Knowledge of the Company.

“Knowledge of the Company” shall mean (a) the actual knowledge, after reasonable
inquiry, of Sidney Hecht, Ph.D, and (b) the actual knowledge, without any duty
of inquiry, of each of the Key Employees.

Section 1.32. Law.

“Law” shall mean any federal, state, local or other law or treaty or
governmental requirement of any kind, and the rules, regulations and orders
promulgated thereunder, including, without limitation, the U.S. Federal Food,
Drug and Cosmetic Act of 1938, as amended, the Public Health Service Act, any
related law and any regulations promulgated thereunder by the U.S. Food and Drug
Administration.

Section 1.33. Lease.

“Lease” shall mean the lease agreement by and between the University of Virginia
Foundation and the Company, dated May 3, 2004, pursuant to which the Company
leases the Real Property.

Section 1.34. Liens.

“Liens” shall mean any lien, mortgage, security interest, Tax lien, attachment,
levy, charge, claim, restriction, imposition, pledge, encumbrance, conditional
sale or title retention arrangement, or any other interest in property or assets
(or the income or profits therefrom) designed to secure the repayment of
indebtedness, whether consensual or nonconsensual and whether arising by
agreement or under any Law or otherwise.

 

5



--------------------------------------------------------------------------------

Section 1.35. Material Adverse Effect.

“Material Adverse Effect” shall mean any event, change or effect that has a
material adverse effect on (a) the properties, business, results of operations,
or condition (financial or otherwise) of the Company or (b) the ability of
Sellers to consummate the transactions contemplated hereby.

Section 1.36. Material Contracts.

“Material Contracts” shall have the meaning set forth in Section 3.9 hereto.

Section 1.37. Opinion of Company Counsel.

“Opinion of Company Counsel” shall mean the opinion of LeClair Ryan, A
Professional Corporation, counsel to the Company, substantially in the form of
Exhibit 1.37 attached hereto.

Section 1.38. Pension Plans.

“Pension Plans” mean each “employee pension benefit plan” (as defined in
Section 3(2) of ERISA) sponsored, maintained or contributed to, or required to
be maintained or contributed to by the Company.

Section 1.39. Permits.

“Permits” shall mean governmental approvals, franchises, authorizations,
registrations, permits and licenses.

Section 1.40. Permitted Liens.

“Permitted Liens” shall mean Liens for Taxes for the current tax year that are
not yet due and payable and those Liens affecting the Assets that are
specifically listed on Schedule 1.40 hereto.

Section 1.41. Petroleum Products.

“Petroleum Products” shall have the meaning set forth in Section 3.23(a) hereto.

Section 1.42. Preferred Stock Per Share Purchase Price.

“Preferred Stock Per Share Purchase Price” shall mean $1.00.

Section 1.43. Purchased Stock.

“Purchased Stock” shall mean all of the issued and outstanding shares of capital
stock of the Company, consisting of all of the issued and outstanding shares of
Company Common Stock (including any Company Common Stock issuable upon the
exercise of any Company Stock Options or upon conversion of any shares of
Company Preferred Stock) and all of the issued and outstanding shares of Company
Preferred Stock.

 

6



--------------------------------------------------------------------------------

Section 1.44. Real Property.

“Real Property” shall mean the real property leased or owned by the Company as
of the Effective Time, together with all improvements and fixtures thereon and
all easements, rights-of-way and other appurtenants thereto.

Section 1.45. Required Consents.

“Required Consents” shall mean the consent to the assignment of the Lease by the
University of Virginia Foundation and those consents required from parties to
the Contracts and Permits that are necessary or required in order to give effect
to the transactions contemplated herein, all of which are specifically
identified on Schedule 1.45 attached hereto.

Section 1.46. Tax and Taxes.

“Tax” or “Taxes” shall mean any federal, state, county, local or foreign taxes,
charges, levies, imposts, duties, other assessments or similar charges of any
kind whatsoever, including interest, penalties and additions imposed thereon or
with respect thereto.

Section 1.47. Tax Return.

“Tax Return” shall mean any report, return, information return or other
information required to be supplied to a taxing authority in connection with
Taxes, including any return of an affiliated or combined unitary group.

ARTICLE II

PURCHASE AND SALE

Section 2.1. Sale of Purchased Stock.

At the Closing, upon the terms and subject to the conditions of this Agreement,
and in consideration of the payments to be made by Buyer to Sellers pursuant to
Section 2.2 hereof, each Seller shall sell, transfer, convey and deliver to
Buyer all of the shares of Purchased Stock owned by such Seller, and Buyer shall
purchase such shares of Purchased Stock from such Seller, free and clear of all
Liens. Each Seller shall deliver, or cause to be delivered, to Buyer one or more
stock certificates representing the Purchased Stock owned by such Seller, duly
endorsed for transfer or accompanied by duly executed stock powers.

Section 2.2. Purchase of Purchased Stock.

At the Closing, Buyer shall purchase from each Seller, by wire transfer of
immediately available funds to the account designated by such Seller on
Schedule 2.2 attached hereto, the Purchased Stock held by such Seller as
follows:

(a) Payment for Company Common Stock. Buyer shall pay to each Seller the Common
Stock Per Share Purchase Price for each share of Company Common Stock held by
such Seller;

 

7



--------------------------------------------------------------------------------

(b) Payment for Company Preferred Stock. Buyer shall pay to each Seller the
Preferred Stock Per Share Purchase Price for each share of Company Preferred
Stock held by such Seller; and

Section 2.3. Payment for Company Stock Options.

All Company Stock Options shall become exercisable and fully vested immediately
prior to Closing and cease to represent, as of Closing, a right to acquire
shares of Company Common Stock, and at the Closing Buyer shall pay to the holder
of such Company Stock Options to the account designated by such holder on
Schedule 2.3, in settlement and cancellation thereof, a lump sum cash payment of
an amount equal to (i) the excess, if any, of (A) the Common Stock Per Share
Purchase Price over (B) the exercise price per share of Company Common Stock
subject to such Company Stock Option, multiplied by (ii) the number of shares of
Company Common Stock for which such Company Stock Option shall not theretofore
have been exercised (with Buyer being entitled to withhold from payments made to
holders of Company Stock Options pursuant to this Section 2.3 any applicable tax
withholdings, which the Buyer shall cause the Company to pay promptly after the
Closing to the appropriate taxing authorities, and such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the holder
of the Company Stock Options in respect of which such deduction and withholding
was made by Buyer).

Section 2.4. Closing Deliveries.

At the Closing, Sellers and the Company shall deliver, or cause to be delivered,
to Buyer those deliveries required to be made at or prior to the Closing
pursuant to Section 7.8 hereof, and Buyer shall deliver, or cause to be
delivered, to Sellers and the Company those deliveries required to be made at or
prior to the Closing pursuant to Section 8.5 hereof.

Section 2.5. Other Closing Payments.

At the Closing, Buyer shall pay in cash on behalf of the Company the accounts
payable of the Company set forth on Schedule 2.5 hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Company hereby represents and warrants to
Buyer that, except as set forth in the Disclosure Schedule attached hereto:

Section 3.1. Organization of the Company.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has full corporate
power and authority to carry on its business as it is currently being conducted
and to own, operate and hold under lease its assets and properties as, and in
the places where, such assets and properties are currently owned, operated or
held. The Company is duly qualified or licensed to transact business as a
foreign corporation, and is in good standing, in each jurisdiction in which the
conduct or nature of its business or the ownership, leasing or holding of its
properties makes such qualification necessary.

 

8



--------------------------------------------------------------------------------

(b) The Company has full corporate power and authority to enter into this
Agreement and has taken all corporate action necessary in order to enter into
and deliver this Agreement and to consummate the transactions contemplated
hereby.

Section 3.2. Authorization; Enforceability.

This Agreement is, and the other documents and instruments required hereby to
which the Company is a party will be, when executed and delivered by the
Company, the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with their respective terms. The Company has
the absolute and unrestricted right, power, authority and capacity to execute
and deliver, and to perform its obligations under, this Agreement and the other
documents and instruments required hereby to which the Company is a party.

Section 3.3. No Violation or Conflict by the Company.

The execution, delivery and performance by the Company of this Agreement and all
of the other documents and instruments required hereby to which the Company is a
party do not and will not (a) conflict with or violate (i) the charter or bylaws
of the Company, (ii) any Law, rule, regulation, judgment, order or decree
binding on the Company or any of its assets (iii) any Contract or other
contract, note, bond, indenture, lease, agreement or arrangement to which the
Company is a party or by which the Company or any of its assets are bound, or
(b) give any party to any Contract or other contract, note, bond, indenture,
lease, agreement or arrangement to which the Company is a party or by which the
Company is bound any right of termination, cancellation, acceleration or
modification thereunder.

Section 3.4. No Consents.

Except for the Required Consents, all of which shall have been obtained prior to
the Closing, no consent of any other person, and no notice to, filing or
registration with, or consent, license, permit, order, approval or authorization
of, any Governmental Authority is necessary or is required to be made or
obtained by the Company in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

Section 3.5. Capitalization.

The authorized capital of the Company consists of 1,500,000 shares of Company
Common Stock and 500,000 shares of Company Preferred Stock. The Purchased Stock
represents all of the issued and outstanding capital stock of the Company and
has been duly and

 

9



--------------------------------------------------------------------------------

validly issued and is fully paid and non-assessable. None of the Purchased Stock
was issued in violation of any preemptive, subscription or similar rights. All
of the Purchased Stock was offered and sold in compliance with all applicable
federal and state securities laws and regulations. There are no options,
warrants or other rights to subscribe for or purchase any capital stock of the
Company or securities convertible into or exchangeable for, or which otherwise
confer on the holder any right to acquire, any capital stock of the Company, nor
is the Company committed to issue any such option, warrant or other right, other
than the Company Stock Options included in the Purchased Stock. There are no
outstanding stock appreciation, phantom stock, profit participation or similar
rights with respect to the capital stock of the Company. There are no shares of
capital stock reserved for issuance for any purpose.

Section 3.6. Subsidiaries.

The Company does not own any capital stock of any other corporation or any
interest in any partnership, joint venture, limited liability company or other
business, nor does the Company have the right or obligation to acquire any
ownership interest in any corporation, partnership, joint venture, limited
liability company or other business.

Section 3.7. Litigation.

There is no litigation, arbitration, proceeding, governmental investigation,
citation or action of any kind pending or, to the Knowledge of the Company,
overtly proposed or threatened, by, before, or involving any Governmental
Authority or arbitration tribunal (a) against the Company, (b) relating to the
business, Assets, properties or products of the Company or (c) that seeks
restraint, prohibition, damages or other relief in connection with this
Agreement or the consummation of the transactions contemplated hereby. There is
no unresolved product liability, product warranty or worker’s compensation claim
that has been asserted or filed or, to the Knowledge of the Company, overtly
threatened against the Company by, before, or involving any Governmental
Authority or arbitration tribunal. To the Knowledge of the Company, the Company
is not a party or subject to or in default under any judgment, order, injunction
or decree of any Governmental Authority or arbitration tribunal applicable to it
or any of its properties, Assets, operations or business.

Section 3.8. Title to, Sufficiency and Condition of Assets.

The Company owns good, valid and marketable title to all of the Assets (whether
tangible or intangible), free and clear of all Liens other than Permitted Liens.
The Assets and Contracts include all tangible and intangible assets, contracts
and rights necessary or desirable for the operation by Buyer of the business of
the Company immediately after the Effective Time in accordance with the
Company’s past practices. The tangible Assets are in good operating condition
and repair, subject to ordinary wear and tear, are substantially fit for use in
accordance with the Company’s past practices and are adequate for which they are
currently used or held for use. There are no existing or proposed agreements,
options, commitments or rights with, of or to any person or Governmental
Authority to acquire or to condemn, expropriate or otherwise take without
payment any of the assets of the Company or any interest therein.

 

10



--------------------------------------------------------------------------------

Section 3.9. Contracts.

The Company has provided to Buyer (or a current or former Affiliate of Buyer)
true and complete copies of all written Contracts (including all amendments or
modifications thereto) that require the payment, or involve the receipt, of more
than $10,000 during any 12-month period or have a term in excess of one year
(the “Material Contracts”) or that include a covenant not to compete or other
covenant restricting the business of the Company, that relate to a license,
agreement or understanding with respect to the Intellectual Property, or that
involve any Seller or any Affiliate of any Seller or any officer, employee or
director of the Company and, in the case of oral Material Contracts, true and
complete written summaries of the terms thereof. Each Material Contract is in
full force and effect and is enforceable in accordance with its terms. The
Company has performed each material term, covenant and condition of each
Material Contract that is to be performed by it at or before the date hereof, or
such material term, covenant or condition will be performed at or before the
Closing (including, without limitation, pursuant to Section 2.5 hereof). No
event has occurred or circumstances exist that could, with the passage of time
or compliance with any applicable notice requirements or both, constitute a
default of, result in a material violation or breach of, or give any right to
accelerate, modify, cancel or terminate any Material Contract by the Company or,
to the Knowledge of the Company, any other party under any such Material
Contract. To the Knowledge of the Company, no party to any Material Contract
intends to exercise any right of cancellation, termination, acceleration or
modification under any such Material Contract. The Company has not made any
prior assignment of any Material Contract or any of its rights or obligations
thereunder.

Section 3.10. Accounts.

All Accounts reflected on the Balance Sheet represented as of the date of the
Balance Sheet valid obligations arising from sales actually made or services
actually performed by the Company in the ordinary course of business or valid
claims as to which full performance has been rendered by the Company. Except to
the extent paid prior to the Closing Date, such Accounts are, or will be as of
the Closing Date, current and collectible. There is no contest, claim, defense
or right of setoff, other than returns in the ordinary course of business of the
Company, under any Contract with any account debtor of an Account relating to
the amount or validity of such Account. Further, no counterclaims, defenses or
offsetting claims with respect to the Accounts have been asserted or, to the
Knowledge of the Company, threatened.

Section 3.11. Inventory.

All Inventory reflected on the Balance Sheet is of merchantable quality and
quantity usable or salable in the ordinary course of business, except for
obsolete and slow-moving items and items of below-standard quality, all of which
have been written off or written down to net realizable value in the Books and
Records. The quantities of each item of Inventory reflected on the Balance Sheet
(whether raw materials, work-in-process or finished goods) are not excessive but
are reasonable in the present circumstances of the Company.

Section 3.12. Financial Statements.

The Financial Statements set forth in Schedule 3.12 present fairly in all
material respects the results of operations, the financial position and cash
flows of the Company as of the respective dates thereof, and for the periods
indicated and were prepared in accordance with GAAP consistently applied (except
as described in the notes thereto, in the case of audited financial statements,
or for the absence of notes and normal recurring year-end adjustments, in the
case of unaudited financial statements).

 

11



--------------------------------------------------------------------------------

Section 3.13. Absence of Undisclosed Liabilities.

To the Knowledge of the Company, except for any liability or obligation arising
under any Material Contract, the Company has no liabilities or obligations
(whether known or unknown, absolute or contingent, accrued or unaccrued,
asserted or unasserted, or otherwise due or to become due) of any nature other
than liabilities or obligations (a) which were accrued or reserved against on
the Financial Statements or the Balance Sheet, (b) that are current liabilities
incurred in the ordinary course of business consistent with past practices since
the date of the Balance Sheet or (c) that have been or will have been discharged
or paid in full prior to the Effective Time.

Section 3.14. Permits.

The Company possesses all Permits necessary or required for the conduct of its
business, and all such Permits are in full force and effect and are being
complied with in all material respects. The Company has not received written
notice that the Company is in violation of any Permit. The Company has taken all
necessary actions to maintain such Permits. No loss or expiration of any such
Permit is pending, or to the Knowledge of the Company, threatened, other than
expiration in accordance with the terms thereof.

Section 3.15. Real Properties.

The Company does not own any real property. The Real Property subject to the
Lease and the Real Property subleased by the Company until December 31, 2007
from Spinner Technologies, Inc., an Affiliate of the University of Virginia
Patent Foundation, constitute all real property leased by the Company. The
Company has delivered to Buyer (or a current or former Affiliate of Buyer) true
and correct copies of all certificates of occupancy and building permits in the
possession of the Company for the improvements located on the Real Property.
With respect to each parcel of Real Property, to the Knowledge of the Company:

(a) the Company has good and valid title to the leasehold estates in all leased
Real Property, in each case free and clear of all mortgages, Liens, leases,
assignments, subleases, easements, covenants, rights-of-way and other similar
restrictions of any nature whatsoever, except easements, covenants,
rights-of-way and other similar restrictions of record; any conditions that may
be shown by a current, accurate survey or physical inspection of any leased Real
Property made prior to Closing; and (i) zoning, building and other similar
restrictions, and (ii) mortgages, Liens, easements, covenants, rights-of-way and
other similar restrictions that have been placed by any developer, landlord or
other third party on property over which the Company has easement rights or on
any leased Real Property and subordination or similar agreements relating
thereto.

 

12



--------------------------------------------------------------------------------

(b) there are no pending or, to the Knowledge of the Company, threatened
condemnation or expropriation proceedings, lawsuits or administrative actions
relating to the parcel or other legal matters affecting adversely the current
use, occupancy or value thereof;

(c) all facilities have received all approvals of Governmental Authorities
(including licenses and Permits) required in connection with the ownership,
occupation or operation thereof and in all material respects have been operated
and maintained in accordance with applicable Law;

(d) all buildings located on such parcel (including the foundation, load-bearing
walls, roof and roof membrane, if applicable) are free from material patent
structural defects, and the plumbing, mechanical, electrical, heating and
ventilation systems installed within such buildings are in a good state of
repair and are in good working order;

(e) there are no material improvements necessary to use any leased Real Property
to conduct the business of the Company as it is currently being conducted;

(f) there are no leases, subleases, licenses, concessions or other agreements,
written or oral, granting to any party or parties (other than the Company) the
right of use or occupancy of any portion of the parcel;

(g) there are no outstanding options or rights of first refusal to purchase the
parcel, or any portion thereof or interest therein;

(h) there are no parties in possession of the parcel, other than tenants under
any leases or subleases, who are in possession of space to which they are
entitled;

(i) all facilities located on the parcel are supplied with utilities and other
services necessary for the operation of such facilities, including gas,
electricity, water, telephone, sanitary sewer and storm sewer, all of which
services are adequate in accordance with all applicable Laws;

(j) each parcel abuts on and has direct vehicular access to a public road, or
has access to a public road; and

(k) there are no material improvements necessary to use each parcel for its
intended purpose as of the Effective Time.

Section 3.16. Intellectual Property.

(a) The Company is the sole owner of all right, title and interest in and to the
Intellectual Property owned by the Company and has all necessary licenses,
rights, permissions and authorizations to use the Intellectual Property licensed
by the Company, including, without limitation, all required computer software
licenses free and clear of all Liens. The Intellectual

 

13



--------------------------------------------------------------------------------

Property constitutes all non-tangible property necessary for the operation of
the business of the Company as presently conducted. To the Knowledge of the
Company, each item of Intellectual Property has been used by the Company with
the authorization of every other claimant thereto and the execution, delivery
and performance of this Agreement will not impair such use by the Company after
the Effective Time.

(b) For a period of three years prior to the date hereof, the Company has not
interfered with, infringed upon, misappropriated or otherwise come into conflict
with any intellectual property rights of any third party, and the Company has
not received any charge, complaint, claim, demand or notice alleging any such
interference, infringement, misappropriation or violation (including any claim
that the Company must license or refrain from using any intellectual property
rights of any third party). To the Knowledge of the Company, no third party has
interfered with, infringed upon, misappropriated or otherwise come into conflict
with any Intellectual Property rights of the Company. There are no pending
claims, including but not limited to litigation, arbitration, opposition
proceedings, petitions to cancel, interferences, administrative proceedings,
demand letters, cease and desist letters, or other demands, challenges, or
disputes of any nature challenging, impacting, or involving the Intellectual
Property, or the Company’s rights therein. A description of any such claims
asserted, filed, settled or resolved in the last three years is set forth on
Schedule 3.16. Such identifications shall include descriptions of the parties
involved, the Intellectual Property involved, the nature of the claims, the
resolution of the claims, the date of resolution, and true and correct copies of
any demand letters, cease and desist letters, complaints, notices of opposition,
petitions to cancel, decisions or orders, or settlement agreements.

(c) Schedule 3.16 identifies each patent, trademark, copyright or other
registration that has been issued to the Company with respect to any of the
Intellectual Property, identifies each pending application or application for
registration that the Company has made with respect to any of the Intellectual
Property and identifies each license, agreement or other permission that the
Company has granted to any third party with respect to any of the Intellectual
Property (together with any exceptions thereto). The Company has delivered to
Buyer (or a current or former Affiliate of Buyer) correct and complete copies of
all such patents, registrations, applications, licenses, agreements and
permissions (as amended to date) and has made available to Buyer correct and
complete copies of all other written documentation evidencing ownership and
prosecution (if applicable) of each such item. Schedule 3.16 also identifies
each trade name or unregistered trademark used by the Company. With respect to
each item of Intellectual Property required to be identified therein: (i) to the
Knowledge of the Company, the item is not subject to any outstanding injunction,
judgment, order, decree, ruling or charge; (ii) no action, suit, proceeding,
hearing, charge, complaint, claim or demand is pending or, to the Knowledge of
the Company, is threatened which challenges the legality, validity,
enforceability, use or ownership of the item; and (iii) the Company has not
licensed or permitted any third party to use any such item.

Section 3.17. Orders, Commitments and Returns.

All accepted and unfulfilled orders for the sale of products and the performance
of services entered into by the Company and all outstanding contracts or
commitments for the

 

14



--------------------------------------------------------------------------------

purchase of supplies, materials and services used or to be used in the business
of the Company were made in bona fide transactions in the ordinary course of
business. There are no customer or distributor claims against the Company to
return products by reason of alleged overshipments or adulterated, misbranded,
damaged or otherwise defective products or otherwise, and no products of the
Company are in the hands of customers or distributors under a consignment
arrangement or other understanding that such products will be returnable.

Section 3.18. Books and Records.

The Books and Records, all of which have been made available to Buyer, are
complete and correct in all material respects. The minute books of the Company
contain accurate and complete records of all meetings held of, and corporate
action taken by, the stockholders, the Board of Directors and committees of the
Board of Directors of the Company, and no meeting of any such stockholders,
Board of Directors or committee has been held for which minutes have not been
prepared and are not contained in such minute books. At the Closing, all such
Books and Records will be in the possession of the Company.

Section 3.19. Affiliated Transactions.

The Company has not purchased, licensed or leased or otherwise acquired any
property or assets or obtained any services from, or sold, licensed, leased or
otherwise disposed of any property or assets or provided any services to, any
employee (except with respect to remuneration for services as an employee),
stockholder, officer or director, or any Affiliate of any of the foregoing. The
Company does not owe any contractual obligation or commitment to any of the
foregoing (other than compensation for current services not yet due and payable
and reimbursement of expenses arising in the ordinary course of business), and
none of the foregoing owes any amount or has any contractual obligation to the
Company.

Section 3.20. Insurance.

The Company has made available to Buyer (or a current or former Affiliate of
Buyer) copies of each insurance policy (including policies providing property,
casualty, liability and workers’ compensation coverage and bond and surety
arrangements) that is in force as of the date hereof and as to which the Company
is a party, a named insured or otherwise the beneficiary of coverage. The
Company has delivered a certificate of insurance issued by the insurance
provider to Buyer (or a current or former Affiliate of Buyer) for each such
insurance policy. With respect to each such insurance policy: (a) the policy is
legal, valid, binding, enforceable and in full force and effect; (b) neither the
Company nor, to the Knowledge of the Company, any other party to the policy is
in breach or default thereunder (including with respect to the payment of
premiums or the giving of notices), and no event has occurred that, with notice
or the lapse of time, would constitute such a breach or default, or permit
termination, modification or acceleration under the policy; and (c) no party to
any policy has repudiated any provision thereof. The Company has been covered
during the past five years by insurance substantially similar in scope to
policies currently in effect. The Company has disclosed to Buyer (or a current
or former Affiliate of Buyer) any self-insurance arrangements affecting the
Company. The Company has disclosed to Buyer (or a current or former Affiliate of
Buyer) all claims made by the Company under any insurance policy during the past
five years with respect to its business.

 

15



--------------------------------------------------------------------------------

Section 3.21. Tax Matters.

(a) The Company has disclosed to Buyer (or a current or former Affiliate of
Buyer) all Tax elections, consents and agreements made by or affecting the
Company, all types of Taxes paid and Tax Returns filed by or on behalf of the
Company and the status of all examinations, administrative or judicial
proceedings, and litigation with respect to any Taxes of the Company.

(b) The Company has filed or caused to be filed all Tax Returns required to have
been filed by or for it, and all information set forth on such Tax Returns is
accurate and complete in all material respects.

(c) The Company has paid all Taxes shown as due on all Tax Returns that it has
filed.

(d) The Company is in compliance with, and its records contain all information
and documents (including, without limitation, properly completed IRS Forms W-9)
necessary to comply with, all applicable information reporting and Tax
withholding requirements under applicable Laws, and such records identify with
specificity all accounts subject to backup withholding under Section 3406 of the
Code.

(e) The Company has collected or withheld all amounts required to be collected
or withheld by it for any Taxes, and all such amounts have been paid to the
appropriate governmental agencies or set aside in appropriate accounts for
future payment when due.

(f) The Balance Sheet fully and properly reflects, as of its date, the
liabilities of the Company for all Taxes that are required by GAAP to be
reflected thereon.

(g) For all periods after the date of the Balance Sheet, the Books and Records
fully and properly reflect the liabilities of the Company for all Taxes that are
required by GAAP to be reflected thereon.

(h) The Company has not granted (and is not subject to) any waiver currently in
effect extending the period of limitations for the assessment of any Tax, no
unpaid Tax deficiency has been asserted against or with respect to the Company
by any taxing authority, and there is no pending examination, administrative or
judicial proceeding, or deficiency or refund litigation with respect to any
Taxes of the Company.

(i) The Company is not required to include in income any amount for an
adjustment pursuant to Section 481 of the Code or the regulations thereunder or
any similar provision of state law.

(j) Neither the Company nor any ERISA Affiliate is a party to any agreement or
other arrangement under which the Company or any ERISA Affiliate is or may
become

 

16



--------------------------------------------------------------------------------

obligated to make any payment that would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code or that would cause
compensation payable by it to be non-deductible under Section 162(m) of the
Code.

(k) No Seller is a “foreign person” for purposes of Section 1445 of the Code.

(l) The Company is not and has never been a member of an affiliated group within
the meaning of Section 1504(a) of the Code, and neither the Company nor any
entity to whose liabilities the Company has succeeded has filed or been included
in a consolidated, unitary, or combined Tax Return with another person.

(m) To the Knowledge of the Company, there are no due but unpaid Taxes payable
by the Company that (i) are or could become a Lien on any Asset, (ii) could be
reasonably expected to have a Material Adverse Effect or (iii) could result in
any liability to Buyer.

(n) The Company has provided Buyer (or a current or former Affiliate of Buyer)
with true and correct copies of all correspondence between the Company and any
taxing authority.

(o) Since April 16, 1997, the Company has not distributed to its stockholders or
security holders stock or securities of a controlled corporation in a
transaction to which Section 355(a) of the Code applies.

Section 3.22. Compliance with Law.

Except as would not have a Material Adverse Effect, the conduct of the business
of the Company and its use of the Assets and performance under the Contracts do
not violate or conflict, and have not violated or conflicted, with any Law. The
Company has not received any notice or other communication that alleges the
Company is in violation of any applicable Laws or regulations. The Company is
not in default under, and has complied in all material respects with, every
federal, state or local grant that the Company has been awarded, no money
received by the Company pursuant to any such grant is required to be returned or
reimbursed and the Company has no ongoing obligations that have not been either
satisfied, discharged or fulfilled.

Section 3.23. Environmental Conditions.

(a) Definitions. When used in this Section 3.23:

(i) “Environmental Laws” shall mean any and all applicable federal, state, local
or municipal Laws (including common law), rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority (as
defined below) regulating, relating to or imposing liability or standards of
conduct concerning any Hazardous Materials (as defined below), Petroleum
Products (as defined below) or environmental protection, together with any
amendment or reauthorization thereto or thereof, as now or at any time hereafter
in effect;

 

17



--------------------------------------------------------------------------------

(ii) “Governmental Authority” shall mean any federal, state, local, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case having jurisdiction over the
applicable matter and whether of the United States or another country;

(iii) “Hazardous Materials” shall mean any pollutants, contaminants, solid
waste, hazardous material, hazardous waste, infectious or biomedical medical
waste, or hazardous or toxic substance defined or regulated as such in or under
any Environmental Law, including, without limitation, materials exhibiting the
characteristics of ignitability, corrosivity, radioactivity, reactivity or
toxicity characteristic leaching procedure, as such terms are now or hereafter
defined in connection with hazardous materials or hazardous wastes or hazardous
or toxic substances in any applicable Environmental Law; and

(iv) “Petroleum Products” shall mean gasoline, diesel fuel, motor oil, waste or
used oil, heating oil, kerosene and any other petroleum products.

(b) The Company has at all times conducted its business in compliance in all
material respects with all Environmental Laws.

(c) (i) To the Knowledge of the Company, the Company has not used, stored,
treated, transported, manufactured, refined, handled, produced or disposed of
any Hazardous Materials or Petroleum Products on, under, at, from or in any way
affecting any of its properties or assets (including, without limitation, any
properties or assets now or previously owned or operated by the Company), or
otherwise, in any manner which constituted or constitutes a violation of any
applicable Environmental Law governing the use, storage, treatment,
transportation, manufacture, refinement, handling, production or disposal of
Hazardous Materials or Petroleum Products, and (ii) to the Knowledge of the
Company, no prior owner of any such property or asset or any tenant, subtenant,
prior tenant or prior subtenant thereof has used Hazardous Materials or
Petroleum Products on, from or in any way affecting any such property or asset,
or otherwise, in any manner which constituted or constitutes a violation of any
applicable Environmental Law governing the use, storage, treatment,
transportation, manufacture, refinement, handling, production or disposal of
Hazardous Materials or Petroleum Products.

(d) To the Knowledge of the Company, there has been no (i) off-site shipment of
any Hazardous Materials or Petroleum Products by the Company or (ii) release by
the Company on, under, at, from or in any way affecting any real properties now
or previously owned or operated by the Company, which off-site shipment or
release gives rise to liabilities or obligations under Environmental Laws or
common law that could have a material adverse effect on the Assets or Contracts
or the properties, business, financial condition or results of operations of the
Company. The Company has not received any notices or claims that alleges that
the Company is in violation of any Environmental Laws or that it is a
responsible party in connection with any claim or notice asserted pursuant to 42
U.S.C. Section 9601 et seq., or any state superfund law.

 

18



--------------------------------------------------------------------------------

(e) The Company has received all Permits as may be required under applicable
Environmental Laws to conduct the business of the Company as currently
conducted, and the Company is in compliance in all material respects with the
terms and conditions of each such Permit.

(f) The Company has provided to Buyer (or a current or former Affiliate of
Buyer) true and accurate copies of all environmental site assessments,
compliance audits, environmental management system reviews, environmental
consulting agreements, and regulatory correspondence concerning the Real
Property.

(g) The Company has provided to Buyer (or a current or former Affiliate of
Buyer) true and accurate copies of all insurance policies, insurance policy
applications, notices to insurance carriers, reservation of rights letters,
environmental insurance policy or applications, and financial assurance
documentation concerning or potentially concerning the Real Property.

(h) The Company has provided to Buyer (or a current or former Affiliate of
Buyer) true and accurate copies of all accounting and financial records
involving past, present and proposed expenditures for environmental compliance,
environmental remediation, and environmental investigations involving the Real
Property or property at which waste or materials from the Company actually or
allegedly have been sent.

(i) The Company has provided to Buyer (or a current or former Affiliate of
Buyer) true and accurate copies of all correspondence with any prior owner or
operator of the Real Property concerning any environmental issue at the Real
Property.

(j) The Company has not in the past been nor is it currently named as a
potentially responsible party for the investigation, remediation or monitoring
of environmental conditions under any Environmental Laws at any sites not owned
by the Company.

(k) The Company has disclosed to Buyer (or a current or former Affiliate of
Buyer) all material facts that the Company reasonably believes would be
reasonably likely to have a material adverse effect on the Company from (x) the
cost of pollution control equipment currently required or known to be required
in the future, (y) investigation, assessment, monitoring, remediation, response,
removal, corrective action, cleanup, or remediation costs and any related costs
currently required or known to be required in the future, or (z) any other
environmental, health or safety matter affecting the Company.

(l) The Company does not know of any characteristic, condition or trait in the
products manufactured, assembled or sold by the Company or any characteristic,
condition or trait at the Real Property which could, with the passage of time or
giving of notice or both, give rise to any liability or obligation of the Buyer
under any Environmental Laws.

Section 3.24. Labor Matters.

(a) The Company has disclosed to Buyer (or a current or former Affiliate of
Buyer) the following information for each employee of the Company (including
each employee on leave of absence or layoff status): name, job title and current
compensation paid or payable. To the Knowledge of the Company, no employee of
the Company intends to terminate his or her employment.

 

19



--------------------------------------------------------------------------------

(b) The Company is and has been in compliance in all material respects with all
applicable Laws respecting employment and employment practices, terms and
conditions of employment and wages and hours including, without limitation, any
such Laws respecting employment discrimination and occupational safety and
health requirements, and has not and is not engaged in any unfair labor
practice.

(c) There is no unfair labor practice charge or complaint against the Company
pending or, to the Knowledge of the Company, overtly threatened before the
National Labor Relations Board or any other comparable authority.

(d) The Company is not a party to any collective bargaining agreements.

(e) There is no litigation, arbitration proceeding, governmental investigation,
citation or action of any kind pending or, to the Knowledge of the Company,
proposed or overtly threatened against the Company relating to employment,
employment practices, terms and conditions of employment or wages and hours.

(f) Each employee of the Company is employed on an “at will” basis.

(g) There are no pending or, to the Knowledge of the Company, threatened
strikes, lockouts or other work stoppages involving any persons employed by the
Company.

(h) There are no representation petitions or other similar petitions or requests
for representation pending or, to the Knowledge of the Company, proposed or
threatened, before the National Labor Relations Board or other federal,
provincial, state, or local agency in connection with any persons employed by
the Company.

Section 3.25. No Adverse Change.

Since the date of the Balance Sheet, the business of the Company has been
operated in the ordinary course and substantially in the same manner as
previously conducted, and there has not been any:

(a) change in the Company’s authorized or issued capital stock, grant of any
stock option or right to purchase shares of capital stock of the Company,
issuance of any security convertible into such capital stock, grant of any
registration rights, purchase, redemption, retirement or other acquisition by
the Company of any shares of any such capital stock, declaration or payment of
any dividend or other distribution or payment in respect of shares of capital
stock, or split, combination or reclassification of any shares of capital stock
of the Company;

(b) amendment to the charter or bylaws of the Company;

 

20



--------------------------------------------------------------------------------

(c) material adverse change in the business of the Company, financial condition,
or results of operations of the Company and, to the Knowledge of the Company, no
fact or condition has occurred or exists or is contemplated or threatened (other
than general economic or industry conditions) which might reasonably be expected
to result in any such material adverse change;

(d) merger or consolidation with, purchase of substantially all of the assets
of, or other acquisition of any business or proprietorship, firm, association,
corporation or other business organization or division thereof;

(e) loss or, to the Knowledge of Company, threatened or contemplated loss of
business of one or more customers of the Company, which loss could reasonably be
expected to have a Material Adverse Effect;

(f) borrowings by the Company other than trade payables arising in the ordinary
course of business or pledge or hypothecation of any Assets to secure any
indebtedness of the Company;

(g) forgiveness of any indebtedness or other obligations owed to the Company;

(h) payment or increase by the Company of any bonuses, salaries or other
compensation to any stockholder, director, officer or (except in the ordinary
course of business) employee or entry into any employment, severance or similar
contract with any director, officer or employee;

(i) entry into any collective bargaining agreement;

(j) adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
severance or other employee benefit plan for or with any employees of the
Company;

(k) damage to, or destruction, condemnation or loss of, any asset or property of
the Company, whether or not covered by insurance, materially and adversely
affecting the properties, assets, business, or financial condition of the
Company, taken as a whole;

(l) termination or assignment of, or receipt of notice of termination of, any
Material Contract or insurance policy;

(m) sale (other than sales of inventory in the ordinary course of business),
lease or other disposition of any asset or property of the Company or mortgage,
pledge, or imposition of any Lien (other than a Permitted Lien) on any material
asset or property of the Company, including the sale, lease or other disposition
of any of the Intellectual Property;

(n) capital expenditure by the Company outside of the ordinary course of
business;

 

21



--------------------------------------------------------------------------------

(o) purchase of Inventory or trade accounts payable incurred by the Company in
excess of levels (giving effect to seasonal needs) normally purchased or
incurred by the Company in the ordinary course of business consistent with past
practices;

(p) cancellation or waiver of any claims or rights with a value to the Company
in excess of $10,000;

(q) change in the accounting methods and Tax elections used by the Company; or

(r) agreement, whether oral or written, by the Company to do any of the
foregoing.

Section 3.26. Employee Benefit Plans.

(a) The Company has provided Buyer (or a current or former Affiliate of Buyer) a
true and complete list of the Employee Benefit Plans currently or previously
maintained by the Company or an ERISA Affiliate, together with a copy of the
same, the most recent annual report on Form 5500 filed with the IRS, the most
recent summary plan description and each summary of material modifications
thereto, if applicable.

(b) No Employee Benefit Plan is a “multiemployer plan” as defined in
Section 3(3) of ERISA and neither the Company nor any ERISA Affiliate has
previously maintained or had an obligation to contribute to a “multiemployer
plan” (as defined above); and if any Employee Benefit Plan is such a
“multiemployer plan”, the Company and each ERISA Affiliate may terminate its
participation in such plan without any withdrawal liability.

(c) Each Employee Benefit Plan has been maintained, funded and administered in
accordance with its terms and all applicable Laws, including without limitation
complying with all written plan document, reporting, disclosure, fiduciary and
prohibited transaction requirements applicable thereto.

(d) Neither the Company nor any ERISA Affiliate has any obligation to provide
welfare benefits to any former employee, non-employee director or service
provider or the spouses, dependents or beneficiaries thereof other than those
benefits required under Section 4980B of the Code and Sections 601 et seq. of
ERISA.

(e) There are no audits, examinations, investigations or other reviews which are
ongoing or have been completed in the last three years by any Governmental
Authority, termination proceedings or other claims (except routine claims for
benefits payable under the Employee Benefit Plans) or proceedings against or
involving any Employee Benefit Plans or asserting any rights to or claims for
benefits or breach of duty under any Employee Benefit Plans, and none have been
threatened or noticed.

(f) Each Pension Plan that is intended to be a Tax-qualified plan in the United
States has been the subject of a determination letter from the IRS to the effect
that such Pension Plan as established, amended and currently in effect and any
related trust is qualified and exempt

 

22



--------------------------------------------------------------------------------

from Federal income Taxes under Sections 401(a) and 501(a), respectively, of the
Code, and no such determination letter has been revoked and, to the Knowledge of
the Company, no such revocation has been threatened.

(g) Each Employee Benefit Plan subject to Section 409A of the Code has been
operated and is in compliance with the requirements of Section 409A of the Code.

(h) Each Employee Benefit Plan that is intended to be a cafeteria plan within
the meaning of Section 125 of the Code and each trust or other entity that is
intended to be a voluntary employees’ beneficiary association within the meaning
of Section 501(c)(9) of the Code meets the applicable requirements of such Code
sections, respectively.

(i) Each Employee Benefit Plan, or the participation of the Company or ERISA
Affiliate therein, may in the discretion of the Company or ERISA Affiliate be
terminated without any liability other than those amounts which are recorded as
liabilities on the Company’s or an ERISA Affiliate’s Books and Records.

(j) No Pension Plan is subject to Title IV of ERISA or Section 412 of the Code;
and if any Pension Plan is subject to Title IV of ERISA or Section 412 of the
Code, no such Pension Plan has an accumulated funding deficiency for purposes of
Section 412 of the Code, each such Pension Plan is fully funded on both an
ongoing and a termination basis and the Company has not incurred any liability
under Title IV of ERISA with respect thereto.

Section 3.27. Warranties and Service Payment Obligations.

(a) No warranty, express or implied, has been made or extended by the Company
with respect to the Assets, or the products or services provided by the Company
in relation thereto. There are no claims (actual or threatened) based on any
product warranty of which the Company has received notice.

(b) The Company has not granted to any person the right to repair, maintain,
service or support any of the Assets. No agreement for the sale, license,
service, support or maintenance of the Assets obligates the Company to provide
any change in functionality or other alterations in the performance of the
Assets or to provide new products or technology.

Section 3.28. Bank Accounts.

The Company has disclosed to Buyer (or a current or former Affiliate of Buyer)
all bank accounts, safety deposit boxes and lock boxes (designating each
authorized signatory with respect thereto) of the Company.

Section 3.29. Customers and Suppliers.

The Company is not engaged in any disputes with any current customer or
supplier, and there has not been any material adverse change, and, to the
Knowledge of the Company, there are no facts which could reasonably be expected
to result in a material adverse change, in the business relationship of the
Company with any current customer or supplier. The Company has

 

23



--------------------------------------------------------------------------------

not received any written notice, nor does the Company have any Knowledge that:
(a) any current customer intends to terminate, fail to renew or seek any
material adverse modification of its existing business arrangements with the
Company; or (b) any current supplier (i) has sought, or is seeking, to
substantially increase the price it charges the Company for supplies or other
goods and services or (ii) will not sell supplies or other goods and services to
Buyer or the Company at any time after the Closing Date on terms and conditions
similar to those used in current sales to the Company, subject to general and
customary price increases.

Section 3.30. Fees and Expenses of Brokers and Others.

The Company is not committed to any liability for any brokers’ or finders’ fees
or any similar fees in connection with the transactions contemplated hereby, and
the Company has not retained any broker or other intermediary to act on its
behalf in connection with the transactions contemplated by this Agreement.

Section 3.31. Disclosure.

Neither this Agreement or any schedule or exhibit hereto nor any certificate or
other document furnished to Buyer by the Company pursuant hereto contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained therein or herein, in light of the
circumstances under which they were made, not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, each Seller hereby severally (as to himself or
herself or itself and not as to any other Seller) represents and warrants to
Buyer that:

Section 4.1. Authorization; Enforceability.

This Agreement is, and the other documents and instruments required hereby to
which such Seller is a party will be, when executed and delivered by such
Seller, the legal, valid and binding obligation of such Seller, enforceable
against such Seller in accordance with their respective terms. Such Seller has
the absolute and unrestricted right, power, authority and capacity to execute
and deliver, and to perform its obligations under, this Agreement and the other
documents and instruments required hereby to which such Seller is a party. With
respect to any Seller that is a corporation, limited liability company,
partnership or other entity, the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by such Seller, to the
extent required by the governing documents of such Seller or applicable Law,
have been duly and validly authorized by the board of directors or other
governing body of such Seller and no other corporate, limited liability,
partnership or other proceedings on the part of such Seller, and, as the case
may be, its board of directors or other governing body or its stockholders,
partners or members are necessary therefore.

Section 4.2. Title to Purchased Stock.

Such Seller is the record and beneficial owner and owns good, valid and
marketable title to the number of shares of Purchased Stock listed under its
name on Exhibit A attached hereto, free and clear of any and all Liens. Upon
Buyer’s payment of the Purchase Price, Buyer will own good, valid and marketable
title to the Purchased Stock, free and clear of any and all Liens, and good,
valid and marketable title to the Purchased Stock, free and clear of any and all
Liens, will pass to Buyer. Other than this Agreement, the Purchased Stock is not
subject to any voting trust agreement or other contract, agreement, arrangement,
commitment or understanding, including any such agreement, arrangement,
commitment or understanding restricting or otherwise relating to the voting,
dividend rights or disposition of the Purchased Stock.

 

24



--------------------------------------------------------------------------------

Section 4.3. Disclosure.

Such Seller is not aware of any material facts or circumstances regarding the
Company that such Seller reasonably believes should be disclosed to Buyer that
would materially and adversely effect Buyer’s decision to purchase the Purchased
Stock.

Section 4.4. No Consents.

No consent of any other person, and no notice to, filing or registration with,
or consent, approval or authorization of, any court or governmental, regulatory
or self-regulatory agency is necessary or is required to be made or obtained by
such Seller in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER

As an inducement to the Company and Sellers to enter into this Agreement and to
consummate the transactions contemplated hereby, the Buyer hereby represents and
warrants to the Company and Sellers that:

Section 5.1. Organization of Buyer.

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia. Buyer has full corporate power
and authority to carry on its business as it is currently being conducted and to
own, operate and hold under lease its assets and properties as, and in the
places where, such assets and properties are currently owned, operated or held.
Buyer is duly qualified or licensed to transact business as a foreign
corporation, and is in good standing, in each jurisdiction where the failure to
be so qualified could be reasonably expected to have a material adverse effect
on its business, financial condition or results of operations.

Section 5.2. Authorization; Enforceability.

This Agreement is, and the other documents and instruments required hereby to
which Buyer is a party will be, when executed and delivered by Buyer, the legal
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with their respective terms. Buyer

 

25



--------------------------------------------------------------------------------

has the absolute and unrestricted right, power, authority and capacity to
execute and deliver, and to perform its obligations under, this Agreement and
the other documents and instruments required hereby to which Buyer is a party.

Section 5.3. No Violation or Conflict.

The execution, delivery and performance by Buyer of this Agreement and all of
the other documents and instruments required hereby to which Buyer is a party do
not and will not (a) conflict with or violate (i) the charter or bylaws of
Buyer, (ii) any Law, rule, regulation, judgment, order or decree binding on
Buyer or (iii) any contract or agreement to which Buyer is a party or by which
Buyer is bound, or (b) give any party to any contract or agreement to which
Buyer is a party or by which Buyer is bound any right of termination,
cancellation, acceleration or modification thereunder.

Section 5.4. No Consents.

No consent of any other person, and no notice to, filing or registration with,
or consent, approval or authorization of, any court or governmental, regulatory
or self-regulatory agency is necessary or is required to be made or obtained by
Buyer in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.

Section 5.5. Litigation.

There is no litigation, arbitration, proceeding, governmental investigation,
citation or action of any kind pending or, to the knowledge of Buyer, overtly
proposed or threatened, by, before, or involving any Governmental Authority or
arbitration tribunal that involves Buyer and that seeks restraint, prohibition,
damages or other relief in connection with this Agreement or the consummation of
the transactions contemplated hereby.

Section 5.6. Fees and Expenses of Brokers and Others.

Buyer is not committed to any liability for any brokers’ or finders’ fees or any
similar fees in connection with the transactions contemplated hereby has not
retained any broker or other intermediary to act on its behalf in connection
with the transactions contemplated by this Agreement.

ARTICLE VI

[RESERVED]

 

26



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER

Each and every obligation of Buyer to be performed on the Closing Date shall be
subject to the satisfaction prior to or at the Closing of the following express
conditions precedent:

Section 7.1. Compliance with Agreement.

The Company and Sellers shall have performed and complied in all material
respects with all of their respective obligations under this Agreement which are
to be performed or complied with by it prior to or on the Closing Date.

Section 7.2. Proceedings, Instruments and Due Diligence Satisfactory.

All proceedings, corporate or other, to be taken by the Company and Sellers in
connection with the transactions contemplated by this Agreement, and all
documents incident thereto, shall be reasonably satisfactory in form and
substance to Buyer and Buyer’s counsel. Buyer shall have completed its due
diligence review of the Company to the satisfaction of Buyer in its sole
discretion.

Section 7.3. No Litigation.

No investigation, suit, action or other proceeding shall be threatened or
pending before any court or governmental agency that seeks restraint,
prohibition, damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby.

Section 7.4. Representations and Warranties.

Each of the representations and warranties of the Company and Sellers contained
in this Agreement that is qualified by materiality shall be true and correct on
and as of the Closing Date as if made on and as of such date (other than
representations and warranties which address matters only as of a certain date
which shall be true and correct as of such certain date), and each of the
representations and warranties that is not so qualified shall be true and
correct in all material respects on and as of the Closing Date as if made on and
as of such date (other than representations and warranties which address matters
only as of a certain date which shall be true and correct in all material
respects as of such certain date).

Section 7.5. Material Damage to Assets; Material Adverse Effect.

Between the date of this Agreement and the Closing Date, (a) the Assets shall
not have been materially and adversely affected by reason of any loss, taking,
condemnation, destruction or physical damage, whether or not insured against and
(b) there shall not have occurred any Material Adverse Effect.

Section 7.6. Employment Agreements with Key Employees.

Each Key Employee shall have entered into an Employment Agreement with the
Company.

 

27



--------------------------------------------------------------------------------

Section 7.7. Consulting Agreement.

Dr. Sidney Hecht shall have entered into a Consulting Agreement with the
Company.

Section 7.8. Deliveries at Closing.

Sellers or the Company, as the case may be, shall have delivered to Buyer the
following documents, each properly executed and dated as of the Closing Date by
Sellers or the Company, as the case may be, and in form and substance reasonably
acceptable to Buyer:

 

  (a) the certificates evidencing all of the Purchased Stock, which certificates
shall be duly endorsed in blank or accompanied by duly executed stock powers;

 

  (b) a secretary’s certificate of the Company, including (i) the charter of the
Company, certified by the Secretary of State or equivalent governmental body of
the Company’s jurisdiction of its incorporation, (ii) the bylaws of the Company
and (iii) the resolutions of the Board of Directors of the Company approving the
transaction contemplated by this Agreement;

 

  (c) a current certificate of good standing from the Company’s jurisdiction of
incorporation and from each jurisdiction in which the Company is qualified to
transact business as a foreign corporation;

 

  (d) the minute books of the Company, including all stock registers, corporate
seals and related materials;

 

  (e) all Required Consents and other consents, approvals and waivers from
Governmental Authorities and other parties required to be obtained by the
Company or Sellers;

 

  (f) the Opinion of Company Counsel; and

 

  (g) such other documents and certificates as Buyer shall reasonably request.

Section 7.9. Consents from Holders of Company Stock Options.

The Company shall have delivered to Buyer true and correct copies of consents of
all of the holders of Company Stock Options that are necessary to effect the
treatment contemplated by Section 2.3 hereof.

 

28



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS AND THE COMPANY

Each and every obligation of Sellers and the Company to be performed on the
Closing Date shall be subject to the satisfaction prior to or at the Closing of
the following express conditions precedent:

Section 8.1. Compliance with Agreement.

Buyer shall have performed and complied in all material respects with all of its
obligations under this Agreement which are to be performed or complied with by
it prior to or on the Closing Date.

Section 8.2. Proceedings and Instruments Satisfactory.

All proceedings, corporate or other, to be taken by Buyer in connection with the
transactions contemplated by this Agreement, and all documents incident thereto,
shall be reasonably satisfactory in form and substance to Sellers, the Company
and the Company’s counsel.

Section 8.3. No Litigation.

No investigation, suit, action or other proceeding shall be threatened or
pending before any court or governmental agency that seeks restraint,
prohibition, damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby.

Section 8.4. Representations and Warranties.

Each of the representations and warranties of Buyer contained in this Agreement
that is qualified by materiality shall be true and correct on and as of the
Closing Date as if made on and as of such date (other than representations and
warranties which address matters only as of a certain date which shall be true
and correct as of such certain date) and each of the representations and
warranties that is not so qualified shall be true and correct in all material
respects on and as of the Closing Date as if made on and as of such date (other
than representations and warranties which address matters only as of a certain
date which shall be true and correct in all material respects as of such certain
date).

Section 8.5. Deliveries at Closing.

Buyer shall have delivered to Sellers and the Company such documents and
certificates as Sellers or the Company shall reasonably request, each properly
executed and dated as of the Closing Date and in form and substance reasonably
acceptable to Sellers and the Company.

 

29



--------------------------------------------------------------------------------

ARTICLE IX

POST-CLOSING COVENANTS

Section 9.1. Additional Instruments.

At any time and from time to time after the Closing, at either a Seller’s, the
Company’s or Buyer’s request and without further consideration, the Company,
Sellers or Buyer, as the case may be, shall execute and deliver such other
instruments of sale, transfer, conveyance, assignment and confirmation and take
such other action as a Seller, the Company or Buyer may reasonably deem
necessary or desirable in order to more effectively consummate the transactions
contemplated herein.

Section 9.2. Access to Books and Records.

From and after the Closing Date, Buyer will authorize and permit Sellers and
their representatives to have access during normal business hours, upon
reasonable notice and for reasonable purposes and in such manner as will not
unreasonably interfere with the conduct of Buyer’s or the Company’s business, to
all of the Books and Records. From and after the Closing Date, Sellers will
authorize and permit Buyer and its representatives to have access during normal
business hours, upon reasonable notice and for reasonable purposes to all books,
records, files, documents and other correspondence related to the business of
the Company prior to the Closing that are not included among the Books and
Records. The Company, Buyer and Sellers agree to (a) maintain all books,
records, files, documents and other correspondence related to the Company’s
business prior to the Closing in accordance with their respective normal
document retention practices after the Closing Date and (b) make available to
each other, their counsel and accountants all information and documents
reasonably available to them which relate to any claim that may be subject to
indemnification hereunder and to render to each other such assistance as may
reasonably be required in order to ensure the proper and adequate defense of any
such claim.

Section 9.3. Certain Tax Matters.

(a) Sellers agree to cooperate with Buyer, and Buyer agrees to cooperate with
Sellers, to the extent necessary in connection with the filing, pursuant to any
provision of Law, of any information return or other document relating to
Buyer’s acquisition of the Company and any of the other transactions
contemplated by this Agreement.

(b) Sellers agree to make available to Buyer and the Company records in the
custody of Sellers, to furnish other information, and otherwise to cooperate to
the extent reasonably required for the preparation or filing of Tax Returns
relating to the Company.

(c) Each Seller shall pay (and shall indemnify and hold Buyer harmless from) all
sales, stamp, recordation and transfer taxes arising out of, or directly related
to, the sale of such Seller’s Purchased Stock under this Agreement. For the
avoidance of doubt, such Seller shall not pay (or indemnify or hold Buyer
harmless from) any sales, stamp, recordation or transfer taxes arising out of,
or related to, any other transactions contemplated by this Agreement, including
without limitation the sale of Purchased Stock by any other Seller.

 

30



--------------------------------------------------------------------------------

ARTICLE X

[RESERVED]

ARTICLE XI

MISCELLANEOUS

Section 11.1. Entire Agreement; Amendment; Waiver.

This Agreement and the documents referred to herein and to be delivered pursuant
hereto constitute the entire agreement between the parties pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions of the parties, whether oral or
written. There are no warranties, representations or other agreements between
the parties in connection with the subject matter hereof, except as specifically
set forth herein. No amendment, supplement, modification or termination of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any of the provisions of this Agreement shall be deemed,
or shall constitute, a waiver of any other provision of this Agreement, whether
or not similar, nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

Section 11.2. Expenses.

Each of the parties hereto shall pay the fees and expenses of their respective
counsel, accountants and other experts and the other expenses incident to the
negotiation and preparation of this Agreement and consummation of the
transactions contemplated hereby, except that Buyer shall pay the fees and
expenses of counsel to the Company.

Section 11.3. Governing Law; Consent to Jurisdiction.

This Agreement shall be construed and interpreted according to the laws of the
Commonwealth of Virginia, without regard to the conflicts of law rules thereof.
Each of the parties hereto, in respect of itself and its properties, agrees to
be subject to (and hereby irrevocably submits to) the nonexclusive jurisdiction
of any United States federal or Virginia state court sitting in Richmond,
Virginia, in respect of any suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated herein, and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court. Each of the parties
hereto irrevocably waives, to the fullest extent it may effectively do so under
applicable Law, any objection to the laying of the venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Either party hereto may make service on the other party by
sending or delivering a copy of the process to the

 

31



--------------------------------------------------------------------------------

party to be served at the address and in the manner provided for the giving of
notices in Section 11.7 hereof. Nothing in this Section 11.3, however, shall
affect the right of any party to bring any action or proceeding arising out of
or relating to this Agreement in any other court or to serve legal process in
any other manner permitted by Law or in equity.

Section 11.4. Further Assurances.

In case at any time after the Closing any further action is necessary or
desirable to carry out the purposes of this Agreement, each party to this
Agreement shall take all such necessary action that is reasonably requested by
another party, all at the sole expense of the requesting party. The parties
hereto shall execute any additional instruments necessary to consummate the
transactions contemplated hereby upon the reasonable request of another party.

Section 11.5. Termination and Survival of Representations and Warranties.

The representations and warranties of the Company in this Agreement and in all
other certificates and documents delivered pursuant to this Agreement shall
terminate upon, and shall not survive, the Closing. The representations and
warranties of each Seller and of Buyer in this Agreement and in all other
certificates and documents delivered pursuant to this Agreement shall survive
the Closing.

Section 11.6. Assignment.

This Agreement and each party’s respective rights hereunder may not be assigned,
by operation of Law or otherwise, without the prior written consent of the other
parties, except that Buyer may assign any of its rights under this Agreement to
any subsidiary of Buyer. This Agreement shall be binding upon and inure solely
to the benefit of the parties hereto and their successors and permitted assigns.

Section 11.7. Notices.

All notices, requests, claims, demands, disclosures and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
to have been given at the earlier of the date (a) when delivered personally, by
messenger or by overnight delivery service by a recognized commercial carrier to
the other party (or to an officer of the other party, if such party is not a
natural person), (b) five days after being mailed by registered or certified
United States mail, postage prepaid, return receipt requested, or (c) when
received via facsimile or electronic mail (confirmed by telephone in each case),
in all cases addressed to the person for whom it is intended at his address set
forth below or beneath its signature hereto or to such other address as a party
shall have designated by notice in writing to the other party in the manner
provided by this Section 11.7:

 

32



--------------------------------------------------------------------------------

If to Buyer:    New River Management IV, LP    1881 Grove Avenue   
Radford, Virginia 24141    Attention:    Randal J. Kirk    Phone:    (540)
633-7978    Fax:    (540) 633-7939 With a copy to:    Troutman Sanders LLP   
1001 Haxall Point    Richmond, Virginia 23219    Attention:    John Owen
Gwathmey, Esquire    Phone:    (804) 697-1225    Fax:    (804) 698-5174 If to
Company:    Pinnacle Pharmaceuticals, Inc.    McCormick Road    Charlottesville,
Virginia 22904-4319    Attention:    Sidney Hecht, PhD    Phone:    (434)
924-3906    Fax:    (434) 924-7856 With a copy to:    LeClair Ryan, A
Professional Corporation    123 East Main Street, 8th Floor    Charlottesville,
Virginia 22902    Attention:    Michael P. Drzal, Esquire    Phone:    (434)
245-3431    Fax:    (434) 296-0905            

Section 11.8. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but such counterparts shall together constitute but one and
the same Agreement. The execution of this Agreement by any of the parties may be
evidenced by way of a facsimile transmission of such party’s signature, or a
photocopy of such facsimile transmission, and such facsimile signature shall be
deemed to constitute the original signature of such party hereto.

Section 11.9. Interpretation.

Unless the context requires otherwise, all words used in this Agreement in the
singular number shall extend to and include the plural, all words in the plural
number shall extend to and include the singular and all words in any gender
shall extend to and include all genders. All references to contracts,
agreements, leases or other understandings or arrangements shall refer to oral
as well as written matters. The table of contents and article and section
headings in this Agreement are inserted for convenience of reference only and
shall not constitute a part hereof.

Section 11.10. Severability.

If any provision, clause or part of this Agreement, or the application thereof
under certain circumstances, is held invalid or unenforceable by any court of
competent jurisdiction, the remainder of this Agreement, or the application of
such provision, clause or part under other circumstances, shall not be affected
thereby and shall remain in full force and effect.

 

33



--------------------------------------------------------------------------------

Section 11.11. No Third Party Rights.

Nothing in this Agreement, express or implied, is intended to or shall confer
upon any person other than the parties to this Agreement and their successors
and permitted assigns any rights, benefits or remedies of any nature whatsoever
under, or by reason of, this Agreement. No third party is entitled to rely on
any of the representations, warranties and agreements contained in this
Agreement. The Company, Buyer and Sellers assume no liability to any third party
because of any reliance on the representations, warranties and agreements of the
Company, Buyer or Sellers contained in this Agreement.

Section 11.12. Specific Performance.

The parties hereto agree that irreparable damage would occur in the event any of
the provisions of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity.

Section 11.13. Counsel to Company.

LeClair Ryan, A Professional Corporation (“LeClair Ryan”) has served as legal
counsel to the Company in connection with this Agreement and the transactions
contemplated hereby after full disclosure to Sellers of its representation of
the Company. Each Seller acknowledges that he, she, or it has not been
represented by LeClair Ryan in connection with this Agreement or the
transactions contemplated hereby, is fully aware of such Seller’s right to the
advice of counsel independent from that of the Company, and that LeClair Ryan
has advised Seller of such right. Each Seller further acknowledges that no
advice or representations have been made by LeClair Ryan or the Company with
respect to the tax or other consequences of this Agreement to such Seller. By
executing this Agreement, each Seller represents that he, she, or it has either
consulted independent legal counsel or elected, notwithstanding the advisability
of seeking such independent legal counsel, not to consult such independent legal
counsel.

[Signature Pages Follow]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
in its name by a duly authorized officer as of the day and year first above
written.

 

New River Management IV, LP

By:  

/s/ Randal J. Kirk

Name:   Randal J. Kirk Title:   Manager, Third Security, LLC, which is the
Manager of Third Security Capital Partners IV, LLC, New River Management IV, LP

Pinnacle Pharmaceuticals, Inc.

By:  

/s/ Sidney Hecht

Name:   Sidney Hecht Title:   President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]



--------------------------------------------------------------------------------

[COUNTERPART SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

Transgenomic, Inc.

By:  

/s/ Debra A. Schneider

Name:   Debra A. Schneider Title:   V.P. & CFO Address:   12325 Emmet Street  
Omaha, NE 68164 Phone:   (402) 452-5446 Fax:   (402) 452-5461



--------------------------------------------------------------------------------

[COUNTERPART SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

/s/ Sidney Hecht

Sidney Hecht Address:   4770 Drakeson Road   Charlottesville, VA 22911 Phone:  
(434) 466-4952 Fax:   (434) 924-7856



--------------------------------------------------------------------------------

[COUNTERPART SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

/s/ Francis Schmidt

Francis Schmidt Address:   801 Westport Dr   Columbia, MO 65203 Phone:   (573)
424-6872 Fax:   (573) 884-4597



--------------------------------------------------------------------------------

[COUNTERPART SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

S.R. One Limited

By:  

/s/ Joyce A Lonergan

Name:   Joyce A. Lonergan Title:   President Address:   200 Barr Harbor Drive,
Suite 250   Four Tower Bridge   West Conshohocken, PA 19428 Phone:   +1 610 567
1000 Fax:   +1 610 567 1039



--------------------------------------------------------------------------------

[COUNTERPART SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

The University of Virginia Patent Foundation

By:  

/s/ Robert S. MacWright

Name:   Robert S. MacWright Title:   Executive Director & CEO By:  

/s/ Erik L Hewlett

Name:   Title:   Address:   250 W Main Street   Suite 300   Charlottesville, PA
22402 Phone:   (434) 924-2175 Fax:   (434) 982-1583



--------------------------------------------------------------------------------

Exhibit A

 

Sellers

   Shares of Company Common Stock  

Sidney Hecht

   210,000  

Francis Schmidt

   120,000  

S.R. One, Limited

   250,000 *

The University of Virginia Patent Foundation

   250,000 *

Transgenomic, Inc.

   250,000             1,080,000  

--------------------------------------------------------------------------------

* Immediately prior to the Closing, each of S.R. One, Limited and The University
of Virginia Patent Foundation converted all 250,000 shares of Company Preferred
Stock held by it into 250,000 shares of Company Common Stock.

 

2